DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Karafin et al. (U.S. Patent Publication No. 20160309065) hereinafter referred to as Karafin.

Regarding Claim 1, Karafin discloses a holographic light field imaging device, comprising:
at least one compression array (e.g. MLA 3620 of fig. 37);
at least one image sensor (e.g. image sensor 3710 of fig. 37);
wherein said at least one compression array comprises one or more encoding masks and a first surface (e.g. the MLA may be combined with a variable mask at the aperture stop, optical center, or some other location within the optical system; paragraph 308);
wherein light striking said first surface creates an incident light field (e.g. an image in which the pixel values are not, collectively or individually, indicative of the angle of incidence at which light is received by a camera; paragraph 124);
wherein said incident light field is passed through said one or more encoding masks (e.g. the active barrier/variable mask 4760 may be positioned in the optical pathway between the main lens 4762 and the image sensor 4764; paragraph 309), such that said incident light field is reduced from a four-dimension representation to a two-dimension representation, such that a dimensionally-reduced light field is created (e.g. the 4-D light-field representation may be reduced to a 2-D image through a process of projection and reconstruction; paragraph 165);
wherein said two-dimension representation of said dimensionally-reduced light field is recorded by said image sensor, such that one or more reduced two-dimensional images are created (e.g. a 0.9 .mu.m pixel pitch and 25 mm EP is a very challenging design, requiring greater than state-of-the-art optical design in order to achieve 550 pixels/mm, not to mention the increased QE of small pixel design (due to less physical area for photon collection), decreased photons available at video rates per pixel (due to potentially less integration time), scatter of wavelengths of light in silicon (particularly red, about a 7.6 .mu.m diffusion potential) and diffraction limitations (due to the airy disc as determined by the lens parameters and resulting pixel size requirements), all resulting in significant reduced image quality for a light-field imaging system, as well as for any standard 2D imaging system; paragraph 252); and
wherein said one or more reduced two-dimensional images are processed by a computing device, which comprises a reconstruction algorithm that inverts said one or more reduced two-dimensional images to reconstruct said incident light field (e.g. within the current tolerances provided in the image plane reconstruction, given the large magnified pixel structures, the seam gap accounts for approximately one pixel per image sensor. A gap of this magnitude may easily be accounted for within light-field image reconstruction so that the resulting image does not display any visible seams; paragraph 269. See also paragraph 165).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423